Judgment unanimously affirmed. Memorandum: Defendant’s claim that the court abused its discretion in refusing to impose "shock” probation as a sentence is without merit. The court determined that defendant’s lengthy arrest record, history of prior convictions and commission of the subject crime while on probation warranted the imposition of an indeterminate term of imprisonment. Under the circumstances, we see no reason to disturb the court’s exercise of discretion.
The remaining issues raised by the defendant were not preserved for our review and do not warrant the exercise of our discretion in the interests of justice (CPL 470.15 [6] [a]). (Appeal from judgment of Supreme Court, Monroe County, Reed, J. — burglary, third degree.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.